Name: 93/723/EC: Council Decision of 23 November 1993 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Hungary on the reciprocal establishment of tariff quotas for certain wines
 Type: Decision
 Subject Matter: tariff policy;  Europe;  international trade;  European construction;  beverages and sugar;  trade policy
 Date Published: 1993-12-31

 Avis juridique important|31993D072393/723/EC: Council Decision of 23 November 1993 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Hungary on the reciprocal establishment of tariff quotas for certain wines Official Journal L 337 , 31/12/1993 P. 0083 - 0083 Finnish special edition: Chapter 3 Volume 55 P. 0003 Swedish special edition: Chapter 3 Volume 55 P. 0003 COUNCIL DECISION of 23 November 1993 concerning the conclusion of an Agreement in the form of an exchange of letters between the European Community and the Republic of Hungary on the reciprocal establishment of tariff quotas for certain wines (93/723/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement negotiated between the European Community and the Republic of Hungary on the reciprocal establishment of tariff quotas for certain wines will promote the development of trade in wine within the meaning of the Association Agreement and the Interim Agreement on trade and trade-related matters, concluded between the Community and Hungary; whereas it is therefore desirable to approve the said Agreement; Whereas, in order to facilitate the implementation of certain provisions of the Agreement, the Commission should be authorized to conclude the necessary legislation for implementation of the Agreement in accordance with the procedure laid down in Article 83 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine(1) ; Whereas, since the provisions of the Agreement are directly linked to measures covered by the common commercial and agricultural policy, it must be established at Community level, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Community and the Republic of Hungary on the reciprocal establishment of tariff quotas for certain wines is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 The Commission is hereby authorized to conclude the necessary acts for implementation laid down under the second indent of point 6 and point 8 of the Agreement, in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. Article 4 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 23 November 1993. For the Council The President M. SMET (1) OJ No L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EEC) No 1566/93 (OJ No L 154, 25. 6. 1993, p. 39).